United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3746
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Ramiro Salazar-Aleman

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                           Submitted: September 27, 2013
                             Filed: December 23, 2013
                                  ____________

Before WOLLMAN, SMITH, and KELLY, Circuit Judges.
                          ____________

KELLY, Circuit Judge.

       Ramiro Salazar-Aleman pled guilty to aiding and abetting the possession of
more than 500 grams of methamphetamine with intent to distribute, in violation of
21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), and 18 U.S.C. § 2. Salazar-Aleman objected
to the pre-sentence investigation report, seeking a reduction in his offense level for
a mitigating role pursuant to United States Sentencing Guidelines Manual
§ 3B1.2 (2011). The district court1 denied this objection and imposed a sentence of
108 months, the lowest end of the calculated guidelines range. Salazar-Aleman filed
a motion to vacate his sentence under 28 U.S.C. § 2255, asserting his trial counsel
was ineffective for failure to file a notice of appeal as requested. The district court
granted the motion and re-sentenced Salazar-Aleman.                 Now on appeal,
Salazar-Aleman contends his sentence is both procedurally unsound and substantively
unreasonable. He argues the district court erred in refusing to apply a mitigating role
reduction and failed to give proper weight to the 18 U.S.C. § 3553(a) sentencing
factors. We affirm.

                                   I. Background

        In December 2010, Drug Enforcement Administration (DEA) agents were
conducting surveillance on a suspected “stash house” for methamphetamine when
agents observed a vehicle leave the garage and return several times. On the last trip,
the Sheriff’s Office executed a traffic stop. Salazar-Aleman was driving the vehicle
accompanied by a passenger. During the course of a consensual search of the vehicle,
the officers discovered 831.7 grams of methamphetamine hidden in the trunk.
Salazar-Aleman states that he was unpaid for his services, but knew drugs were being
loaded into the vehicle.         He was indicted for conspiracy to distribute
methamphetamine as well as aiding and abetting the possession with intent to
distribute methamphetamine. Salazar-Aleman pled guilty to the aiding and abetting
charge, and the conspiracy count was dismissed after sentencing.




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                         -2-
                                   II. Discussion

       In reviewing the district court’s sentence, “[w]e ‘must first ensure that the
district court committed no significant procedural error.’” United States v. Feemster,
572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quoting Gall v. United States, 552 U.S.
38, 51 (2007)). We then consider whether the sentence is substantively reasonable.
Id.

                          A. Mitigating Role Reduction

       Salazar-Aleman first argues the district court committed procedural error by
denying him a mitigating role reduction pursuant to § 3B1.2 of the sentencing
guidelines. Section 3B1.2 provides for a two- to four-level reduction in a defendant’s
offense level when the defendant “plays a part in committing the offense that makes
him substantially less culpable.” U.S.S.G. § 3B1.2, cmt. n.3(A). The district court’s
grant or denial of a mitigating role reduction is a factual finding reviewed for clear
error. United States v. Ellis, 890 F.2d 1040, 1041 (8th Cir. 1989); see also United
States v. Young, 689 F.3d 941, 946 (8th Cir. 2012), cert. denied, 133 S. Ct. 902
(2013), and cert. denied, 133 S. Ct. 1475 (2013). The defendant bears the burden of
proving that he is entitled to this reduction. United States v. Chatman, 119 F.3d
1335, 1341 (8th Cir. 1997); see also Young, 689 F.3d at 946.

       As the sentencing guidelines make clear, a defendant’s entitlement to a
mitigating role reduction requires a comparative analysis: “each participant’s actions
should be compared against the other participants, and each participant’s culpability
should be evaluated in relation to the elements of the offense.” United States v.
Deans, 590 F.3d 907, 909 (8th Cir. 2010) (quotation omitted). Salazar-Aleman never
compares his culpability to that of his co-defendants, such as the vehicle’s passenger
or others involved with the stash house. And the record is similarly lacking in these
details. See United States v. Bueno, 443 F.3d 1017, 1022 (8th Cir. 2006) (reversing

                                         -3-
a district court’s grant of a reduction when defendant “offered no evidence of the
relative culpabilities of other participants in the offense and therefore did not carry
his burden of proving that he was eligible for the reduction”).

       Instead of this comparison, Salazar-Aleman emphasizes his involvement was
limited to being a courier in a single transaction. Even if we accept these assertions
as true, the Eighth Circuit has never found someone’s role as a courier in and of itself
sufficient to warrant a mitigating role reduction. See, e.g., United States v. Pruneda,
518 F.3d 597, 606 (8th Cir. 2008) (rejecting an argument for a reduction based on the
defendant’s role as a courier because “transportation of the drugs is ‘a necessary part
of illegal drug distribution’”) (quoting United States v. Martinez, 168 F.3d 1043,
1048 (8th Cir. 1999)). Similarly, a defendant’s involvement in a single transaction
does not compel a finding of clear error. See United States v. Alverez, 235 F.3d
1086, 1090–91 (8th Cir. 2000) (upholding the denial of a mitigating role reduction
for the driver in a single transaction). Based on the record before us, Salazar-Aleman
has failed to meet his burden, and the district court’s denial of a mitigating role
reduction was not clear error.

                    B. 18 U.S.C. § 3553(a) Sentencing Factors

       Salazar-Aleman next argues the district court committed procedural error in
failing to properly consider all the sentencing factors in 18 U.S.C. § 3553(a). We
review sentences “whether inside or outside the Guidelines range” under “a
deferential abuse-of-discretion standard.” Feemster, 572 F.3d at 461 (quotation
omitted).

       More specifically, “[w]e do not require a district court to provide a mechanical
recitation of the § 3553(a) factors . . . . Rather, it simply must be clear from the
record that the district court actually considered the § 3553(a) factors in determining
the sentence.” Id. at 461 (quotation omitted); see also Rita v. United States, 551 U.S.

                                          -4-
338, 358–59 (2007) (acknowledging that the judge could have said more about
considering the sentencing factors, but the record made clear he “listened to each
argument” for a below-guidelines sentence). The record in this case makes clear that
the district court considered the § 3553(a) factors. The district court expressly stated,
“I’ve [] reviewed all of those sentencing factors set out in § 3553(a)” and specifically
invited Salazar-Aleman to underscore any of the factors for particular consideration.
There is no evidence in the record to suggest the district court did not consider the
arguments Salazar-Aleman presented, and we find no procedural error.

                          C. Substantive Reasonableness

        Finally, Salazar-Aleman argues his sentence was substantively unreasonable
because the district court improperly weighed the § 3553(a) factors. The substantive
reasonableness of a sentence is also reviewed for abuse of discretion. Feemster, 572
F.3d at 461 (citing Gall, 552 U.S. at 51). A district court abuses its discretion when
it “(1) fails to consider a relevant factor that should have received significant weight;
(2) gives significant weight to an improper or irrelevant factor; or (3) considers only
the appropriate factors but in weighing those factors commits a clear error of
judgment.” Id. (quotation omitted).

        This deferential standard of review is coupled with a district court’s wide
discretion. The district court “has substantial latitude to determine how much weight
to give the various factors under § 3553(a).” United States v. Ruelas-Mendez, 556
F.3d 655, 657 (8th Cir. 2009); see also United States v. Gasaway, 684 F.3d 804, 808
(8th Cir. 2012) (“It was within the court’s discretion to determine what weight to give
each factor in the determination of [the defendant’s] sentence.”). Here, the district
court expressly stated it had taken into account all § 3553(a) factors and imposed a
sentence at the bottom of the calculated guidelines range. Salazar-Aleman argues that
if the district court had properly weighed the factors, the court “would have realized
that only the serious[ness] of the offense, due to the drug quantity, supported a within

                                          -5-
guidelines range sentence.” The district court acknowledged that Salazar-Aleman is
married and has close family ties, has attended Narcotics Anonymous and continuing
education classes while incarcerated, and has a limited criminal history. The district
court also recommended participation in drug treatment as part of his sentencing, and
urged Salazar-Aleman to further his education. Though 108 months is a lengthy
sentence, we cannot say the district court abused its discretion.

                                  III. Conclusion

      For these reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -6-